Citation Nr: 0707967	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post amputation of the tips of the left 
ring and little fingers. 

2.  Entitlement to a compensable disability rating for a 
cicatrix of the left forearm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The veteran's disability due to status post amputation of 
the tips of the left ring and little fingers does not involve 
the proximal interphalangeal joints or through proximal 
phalanges.

2.  The veteran's cicatrix, or scar, on his left forearm 
measures 7.3 centimeters, is nontender, appears stable, and 
does not cause limitation of motion of the left arm.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post amputation of the tips of the left 
ring and little fingers have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-.4.14, 4.71a, 
Diagnostic Code 5223 (2006).

2.  The criteria for a compensable disability rating for a 
cicatrix of the left forearm have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for 
Amputation of the Tips of the 
Left Ring and Little Fingers

The veteran had the tips of his left ring and little fingers 
crushed in a door while on active duty.  The tips of both 
fingers were removed and a skin graft was taken from the left 
forearm to cover the fingers.  As a result, the RO granted 
service connection and assigned a 10 percent disability 
rating for status post amputation of the tips of the left 
ring and little fingers.  The veteran recently filed a claim 
for increased compensation benefits.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Amputation of the ring and little fingers is generally rated 
under Diagnostic Code (DC) 5151.  However, the ratings for 
multiple finger amputations apply to amputations at the 
proximal interphalangeal joints or through proximal 
phalanges.  Amputation through middle phalanges will be rated 
as prescribed for unfavorable ankylosis of the fingers.  
38 C.F.R. § 4.71a, DC 5120-5151 (2006).  

In this case, the record shows that the amputation of the 
veteran's ring and little fingers only involved the tips as 
opposed to the proximal interphalangeal or proximal phalanges 
joints.  In this regard, a VA examination report dated in 
September 1963 notes that the left little finger revealed an 
amputation of the tip with only a 1/4 -inch shortening of the 
distal phalanx.  The left ring finger also revealed only a 1/2-
inch shortening of the distal phalanx.  Therefore, this 
disability must be rated as unfavorable ankylosis of the 
fingers. 

Unfortunately, 10 percent is the maximum rating available for 
unfavorable ankylosis of the ring and little fingers.  
38 C.F.R. § 4.71a, DC 5223.  Therefore, a disability rating 
in excess of 10 percent is not available under applicable 
rating criteria for unfavorable ankylosis of multiple digits.  
Moreover, since the veteran is receiving the maximum 
disability rating available for anklyosis of the ring and 
little fingers, the Board need not consider the provisions of 
38 C.F.R. § 4.40 and § 4.45.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board has considered the veteran's testimony that the 
tips of his left ring and little fingers are sensitive to 
extreme temperatures, that he has decreased grip strength, 
and that he had difficulty using a keyboard at his job as a 
landlord and property manager.  However, none of these 
complaints are relevant to the applicable rating criteria 
discussed above.  

In any event, the Board notes that VA examination reports 
dated in August 2004 and August 2005 indicate that strength 
in the veteran's left hand was either normal or only slightly 
decreased concerning grip strength; that he was able to 
oppose all fingers of both hands; and that dexterity was not 
limited for grabbing, touching, pushing, pulling, or probing.  
In sum, the veteran's disability due to status post 
amputation of the tips of the left ring and little fingers 
does not appear to cause significant impairment of function.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for status post amputation of the tips of the left 
ring and little fingers.  Accordingly, the appeal is denied.



II.  Increased Rating for a Cicatrix of the Left Forearm

The RO also granted service connection and assigned a 
noncompensable (zero percent) disability rating for a 
cicatrix of the left forearm.  This cicatrix, or scar, 
resulted from the skin graft for the veteran's ring and 
little fingers.  The veteran now claims that he is entitled 
to a compensable disability rating. 

A compensable disability rating is warranted for a scar that 
is deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804, 7805.  

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a compensable disability 
rating for the veteran's scar.  For instance, the August 2004 
VA examination report notes that the scar on the veteran's 
left forearm measures 7.3 cm, is nontender, with no 
inflammation, no edema, and no keloid formation.  Indeed, the 
diagnosis was "nontender scars."  Thus, since this report 
shows that the veteran's scar is less than 39 square cm and 
is not painful on examination, it provides highly probative 
evidence against the veteran's claim.  Unfortunately, this 
report does not address whether the scar is unstable or 
causes limited motion of the affect part. 

However, the August 2005 examination report specifically 
notes that the scar is not unstable and does not cause 
limitation of motion.  This report also notes that the scar 
is nontender, has no appreciable tissue loss, and has no 
associated inflammation, edema, or keloid formation.  The 
diagnosis was "nontender scar with hypesthetic areas."  In 
short, since this report makes no reference to instability, 
pain on examination, or limitation of motion of the affected 
part, it also provides no basis for a compensable disability 
rating. 

Indeed, the Board points out that these findings are 
consistent with the veteran's own testimony in which he 
specifically denied that the scar was painful.  Instead, the 
veteran reported "just a little irritation" of the scar 
while doing physical work.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for a cicatrix of the left 
forearm.  Accordingly, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in August 
2004 and March 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran indicated that he had not 
received any recent treatment, either VA or private, 
concerning the disabilities on appeal.  In addition, the 
veteran was afforded two VA examinations to determine the 
severity of his service-connected disabilities.  The Board 
finds that both reports are adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

A disability rating in excess of 10 percent for status post 
amputation of the tips of the left ring and little fingers is 
denied. 

A compensable disability rating for a cicatrix of the left 
forearm is denied.



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


